The facts are sufficiently stated in the opinion of the Court by Mr.Chief Justice Clark.
Indictment under Revisal, 3294, for "allowing" cattle to move from a quarantined area in North Carolina into that portion of the State lying north and west of the quarantine line established by the Board of Agriculture, i. e., from Hoke County into Moore.
The special verdict finds that defendant owned a cow which was infected with the cattle fever tick and permitted her to run at large in Hoke County, from his home, one-quarter of a mile from the county line, and she strayed into Moore County. It further appears that Hoke County is nonstock-law territory, and that there was no fence between Hoke and Moore counties.
It is immaterial that there was no stock-law fence between Hoke and Moore counties and that cattle are allowed to run at large in Hoke County. The defendant is not indicted for violation of (631) any stock law in permitting his cow to run at large. Indeed, his counsel in this Court rested his defense purely upon the ground that it was not shown that the defendant "willfully" violated the regulation of the Board of Agriculture which provides: "No cattle shall be moved or allowed to move from any quarantined area of this or any other State, as defined by the regulations of the United States Department of Agriculture and amendments thereto governing cattle transportation, into that portion of North Carolina lying north and west of the line described in section 2 of these regulations, nor into the counties of Halifax, Edgecombe, Wilson, Nash, Lee, Moore, Richmond, and Scotland, after February, 1911."
The authority of the Board of Agriculture to make and enforce such regulation is fully discussed and determined in S. v. R. R., 141 N.C. 846;Kimmish v. Ball, 129 U.S. 217.
When the defendant turned his cow out and permitted her to run at large and as a result she strayed across the line into the forbidden territory, he willfully "allowed" her to move across that line. It is not necessary to show that he drove her across the line, but merely that he permitted her such liberty that thereby she was "allowed" by him to move across the line. The act of turning her out, whereby she was permitted to stray, was done purposely and therefore willfully. The enforcement of these quarantine regulations is a matter of great importance. Both the Federal and State governments are at great expense to have all cattle inspected and the ticks removed, so that from time to time new territory is announced to be free from infection and a new quarantine line is established and proclaimed. All this effort would be in vain and the great expense incurred would be useless unless the regulation against cattle being moved or allowed to move from the *Page 529 
infected territory into the territory that has been freed from infection is strictly enforced.
In this case it is found as a fact that the cow was "infected"; but the defendant's guilt does not depend on that. The regulation provides "no cattle" shall be moved or "allowed to move" from infected territory across the line.
Upon the facts found in the special verdict, it should be entered that the defendant is giulty [guilty].                              (632)
Reversed.
WALKER and ALLEN, JJ., dissenting.
Cited: Owen v. Williamston, 171 N.C. 59.